DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites, inter alia, an anti-peeping display device, comprising: a display panel; and an optical assembly disposed on a display side of the display panel, comprising: a first substrate and a second substrate, disposed opposite to each other: liquid crystals, filled between the first substrate and the second substrate; at least one set of first electrodes, disposed on the first substrate and comprising at least two first electrodes, the at least two first electrodes being configured to form a first electric field for driving liquid crystal molecules proximal to the first substrate to deflect, so as to form a first liquid crystal lens; and at least one set of second electrodes, disposed on the second substrate and comprising at least two second electrodes, the at least two second electrodes being configured to form a second electric field for driving liquid crystal molecules proximal to the second substrate to deflect, so as to form a second liquid crystal lens, wherein both the first electric field and the second electric field are transverse electric fields, wherein the first liquid crystal lens and the second liquid crystal lens are of a same type, both being a concave lens, and focal points of the first liquid crystal lens and the second liquid crystal lens have positions corresponding to each other.
Shestak et al. (US 2007/0008617) discloses an anti-peeping display device, comprising: a display panel; and an optical assembly disposed on a display side of the display panel, comprising: a first substrate and a second substrate, disposed opposite to each other: liquid crystals, filled between the first substrate and the second substrate; at least one set of first electrodes, disposed on the first substrate and comprising at least two first electrodes, the at least two first electrodes being configured to form a first electric field for driving liquid crystal molecules proximal to the first substrate to deflect, so as to form a first liquid crystal lens; and at least one set of second electrodes, disposed on the second substrate and comprising at least two second electrodes, the at least two second electrodes being configured to form a second electric field for driving liquid crystal molecules proximal to the second substrate to deflect, so as to form a second liquid crystal lens, wherein the first liquid crystal lens and the second liquid crystal lens are of a same type, and focal points of the first liquid crystal lens and the second liquid crystal lens have positions corresponding to each other. However, Shestak does not expressly disclose wherein both the first electric field and the second electric field are transverse electric fields, nor both the first and second liquid crystal lens being a concave lens, nor would it have been obvious to do so in combination.
None of the prior art of record alone or in combination discloses the claimed invention.
Claims 2-5 and 7-12 are allowed by virtue of dependency from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL R BRIGGS whose telephone number is (571)272-8992. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571)-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        11/3/2021